10

11

12

Le

14

15

16

LY

18

LS

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00515-VAP Document5 Filed 09/06/19 Page 1of3 Page ID #:19

NICOLA T. HANNA

United States Attorney

BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

 

AMY E. POMERANTZ (Cal. Bar No. 275691)

Assistant United States Attorney =

Violent and Organized Crime Section
1300 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-0730
Facsimile: (213) 894-0141
E-mail: amy .pomerantz@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

fii
FILED
CLERK US. DIST, uRT

ISEP - 6 2019

 

: eS reyes
CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

od

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, R p’ FR Q- oo 5 15-3

Plaintiff,
Vv.
JAMES DAVOLT,

Defendant.

GOVERNMENT’ S EX PARTE APPLICATION
FOR ORDER SEALING INDICTMENT AND
RELATED DOCUMENTS; DECLARATION OF
AMY E. POMERANTZ

 

 

 

(UNDER SEAL)

 

 

 

 

The government hereby
indictment and any related documents in the above-titled case (except
the arrest warrants for the charged defendants) be kept under seal

until the government files a “Report Commencing Criminal Action” in

this matter.
//
//
//
//
//
//

applies ex parte for an order that the

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00515-VAP Document5 Filed 09/06/19 Page 2 o0f3 Page ID #:20

This ex parte application is made pursuant to Federal Rule of
Criminal Procedure 6(e) (4) and is based on the attached declaration
of Amy E. Pomerantz.

Dated: September 6, 2019 Respectfully submitted,

NICOLA T. HANNA
United States Attorney

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

 

AMY E. POMERANTZ
Assistant United States Attorney

Attorneys for Plaintiff
UNITED STATES OF AMERICA

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00515-VAP Document5 Filed 09/06/19 Page 30f3 Page ID#:21

DECLARATION OF AMY E. POMERANTZ
IT, AMY E. POMERANTZ, declare as follows:
1. IT am an Assistant United States Attorney in the United

States Attorney’s Office for the Central District of California. I

 

represent the government in the prosecution of United States v. JAMES
DAVOLT, No. , the indictment in which is being presented to a federal
grand jury in the Central District of California on September 6,
2019.

2. Defendant has not been taken into custody on the charges
contained in the indictment and has been informed that he is being
named as a defendant in the indictment to be presented to the grand
jury on September 6, 2019. The likelihood of apprehending defendant
might jeopardized if the indictment in this case were made publicly
available before defendant is taken into custody on the indictment.

3. Accordingly, the government requests that the indictment
and sealed documents in this case (except the arrest warrants) be
sealed and remain so until one of the defendants is taken into
custody on the charges contained in the indictment and the government
files a “Report Commencing Criminal Action” in this matter.

4. I declare under penalty of perjury under the laws of the
United States of America that the foregoing is true and correct and
that this declaration is executed at Los Angeles, California, on

September 4, 2019.
‘s

 

AMY E. POMERANTZ

 
